        Case 2:17-cr-00267-AKK-TMP Document 39 Filed 11/20/18 Page 1 of 2                                  FILED
                                                                                                  2018 Nov-20 PM 03:36
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                                              )
V.                                            )       CASE NO.: 2:17-cr-00267-AKK-TMP
                                              )
                                              )
OLIVER ROBINSON, JR.                          )


MOTION TO DELAY VOLUNTARY SURRENDER DATE TO BUREAU OF PRISONS

        COMES NOW, Oliver Robinson, by and through his undersigned counsel of record and

hereby moves this Honorable Court for an Order delaying Oliver Robinson’s voluntary surrender

date to the Bureau of Prisons and as grounds therefore states as follows:

     1. This Honorable Court Ordered on September 27, 2018 that Mr. Robinson report to the

        designated facility on November 27, 2018 at 2:00p.m.

     2. Counsel for Mr. Robinson has been in close contact with the US Marshal’s Office who

        has informed counsel that the Bureau of Prisons has yet to designate a facility for Mr.

        Robinson.

     3. It is Counsel’s understanding that Mr. Robinson would lose valuable points on his

        prisoner intake risk assessment if he does not self-report to said specific designated

        facility and instead reports to the Marshall’s Office on November 27, 2018.

WHEREFORE, we respectfully request this court for a 30 day extension to allow the Bureau of

Prisons to properly designate Mr. Robinson a facility.

                                                      RESPECTFULLY SUBMITTED,

                                                      l/s Michael W. Whisonant Jr.
                                                      MICHAEL W. WHISONANT JR.
      Case 2:17-cr-00267-AKK-TMP Document 39 Filed 11/20/18 Page 2 of 2




                                                    l/s Richard S. Jaffe
                                                    RICHARD S. JAFFE

OF COUNSEL:
JAFFE, HANLE, WHISONANT & KNIGHT, P.C.
2320 ARLINGTON AVENUE SOUTH
BIRMINGHAM, AL 35205
205-930-9800



                                 CERTIFICATE OF SERVICE

       I do hereby certify that I have on this the 20th day of November, 2018 served a copy of the
foregoing by electronically filing to all parties involved.

                                                    l/s Michael W. Whisonant Jr.
                                                    MICHAEL W. WHISONANT JR.
